DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 20180056896 hereinafter Okamoto), in view of Kogo (US 20160293291 hereinafter Kogo) and further in view of Calmont wire and cable (Document attached in PTO-892 hereinafter Calmont).

In regards to claim 1, Okamoto discloses;” An electric wire (Abstract) comprising: a flat stranded conductor having a flat shape in cross sectional view (Fig. 1 (12))  and configured by a plurality of conductive wires (Fig. 1 (11)) and which are stranded to each other; and a flat covering portion that is an insulator and covers the flat stranded conductor (Fig. 1 (shown))”, but does not directly disclose either;
” conductive wires each having a wire diameter of 1.2 mm or less”
“wherein the flat covering portion has a uniform elongation of 43.5% or more.” 

In regard to ” conductive wires each having a wire diameter of 1.2 mm or less”

Okamoto does disclose that the wiring structure is used to provide power between a battery and other electrical devices.
Kogo does disclose a wiring structure within a vehicle that would include a connection between a battery and an electrical device. Kogo further discloses that the wiring would have an overall diameter of 1.4 mm to 2.8 mm (Abstract) and an insulation thickness of .24 to .4 mm (Paragraph 0040). Therefore, the conductor diameter is capable of being 1.0 mm to 2.4 mm.
Calmont discloses a table of solid and stranded wiring (AWG sizes). Calmont further discloses an AWG 14 7/22 and AWG 14 26/28 would fulfill the requirement of an individual wire diameter of 1.2 mm or less since the AWG 22 and AWG 28 conductors are within the claimed range.

Therefore, it would have been a matter of choice by the skilled artisan to select the proper wire gage (AWG) for the application dependent on the total current that is required to be supplied from a power source.  Therefore, using the wire sizes as disclosed by Kogo with the wiring structure disclosed by Okamoto, the conductor selection and size is disclosed.

In regards to “wherein the flat covering portion has a uniform elongation of 43.5% or more.”

Okamoto does disclose the width of the flat portion is to conform with the area it is subjected to (Paragraphs 0004-0007). It would have been an obvious matter of design choice to one skilled in the art to select a shape based on the placement location. This would include that the flat section is capable of being increased beyond that of the dimension of the rounded section, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being, within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

Therefore, the selection of the conductor size and width of the flat section would have been a matter of choice by the skilled artisan. In re Chu, at 298-99 (a finding of “design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)).

In regards to claim 2, a modified Okamoto discloses;” The electric wire according to claim 1, further comprising: a round stranded conductor (Fig. 1 (14)) having a round shape in cross sectional view and configured by a plurality of conductive wires (Fig. 1 (11)) and which are stranded to each other; and a round covering portion that is an insulator and covers the round stranded conductor (Fig 1 (shown)), wherein the plurality of conductive wires of the round stranded conductor are formed continuously by the same wires as the plurality of conductive wires of the flat stranded conductor (Paragraph 0004, Fig. 3)), the round covering portion is formed continuously with the flat covering portion (Fig. 3 shown)”, but does not directly disclose;

” conductive wires each having a wire diameter of 1.2 mm or less”
“a thickness of the flat covering portion is set to 36.4% or more of a thickness of the round covering portion.”
In regards to ” conductive wires each having a wire diameter of 1.2 mm or less”

Okamoto does disclose that the wiring structure is used to provide power between a battery and other electrical devices.
Kogo does disclose a wiring structure within a vehicle that would include a connection between a battery and an electrical device. Kogo further discloses that the wiring would have an overall diameter of 1.4 mm to 2.8 mm (Abstract) and an insulation thickness of .24 to .4 mm (Paragraph 0040). Therefore, the conductor diameter is capable of being 1.0 mm to 2.4 mm.
Calmont discloses a table of solid and stranded wiring (AWG sizes). Calmont further discloses an AWG 14 7/22 and AWG 14 26/28 would fulfill the requirement of an individual wire diameter of 1.2 mm or less since the AWG 22 and AWG 28 conductors are within the claimed range.

Therefore, it would have been a matter of choice by the skilled artisan to select the proper wire gage (AWG) for the application dependent on the total current that is required to be supplied from a power source.  Therefore, using the wire sizes as disclosed by Kogo with the wiring structure disclosed by Okamoto, the conductor selection and size is disclosed.

In regards to “a thickness of the flat covering portion is set to 36.4% or more of a thickness of the round covering portion.”
Okamoto does disclose the thickness of the flat portion (Fig. 2 (L1)) is significantly smaller that the overall diameter of the round portion (Fig. 2 (L3)) as disclosed in paragraph 0034.
It would have been an obvious matter of design choice to one skilled in the art to form the flat section insulation to a value less than that of the dimension of the rounded section due to the results of the hot pressing, since such a modification would have involved a mere change in the shape of a component. The selection of a change in shape is generally recognized as being, within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976). Therefore, the thickness of the insulation would depend on the cavity of the pressing mold used as shown in Fig. 3 and would have been a matter of choice. In re Chu, at 298-99 (a finding of “design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)).

In regards to claim 3, a modified Okamoto discloses;” A wire harness comprising: the electric wire according to claim 1 (Abstract).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847    

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847